Case: 12-41173       Document: 00512345927         Page: 1     Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 19, 2013
                                     No. 12-41173
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS DAVILA, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-799-1


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       In accordance with his conditional guilty plea to possession with intent to
distribute cocaine, Jesus Davila, Jr., appeals the denial of a motion to suppress
evidence. We affirm.
       The district court’s factual findings are reviewed for clear error, while its
ultimate determination of constitutionality is reviewed de novo. See United
States v. Flores, 640 F.3d 638, 641-42 (5th Cir. 2011). We agree with the district
court’s well-reasoned ruling that, under the totality of the circumstances, a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Case: 12-41173   Document: 00512345927     Page: 2   Date Filed: 08/19/2013

                                  No. 12-41173

policeman had an objectively reasonable and particularized suspicion of possible
wrongdoing when he stopped Davila as Davila was attempting to drive out the
back yard of a vacant house that had been repeatedly vandalized. See United
States v. Pack, 612 F.3d 341, 352, 358 (5th Cir. 2010). In doing so, we reject
Davila’s reliance on United States v. Benjamin, 481 F. App’x 92 (5th Cir. 2010).
Benjamin involved a stop in an apartment parking lot that was routinely used
by many person for entirely lawful purposes, while Davila was stopped on vacant
and frequently vandalized property where there was no obvious reason for the
general public, and specifically Davila, to be.
        We also find no clear error in the district court’s finding that Davila
voluntarily opened the trunk of his car where the policeman found the cocaine.
See United States v. Jenkins, 46 F.3d 447, 451 (5th Cir. 1995) (describing six
factors relevant to the voluntariness of consent). The policeman engaged in no
coercive behavior but merely asked Davila if he had anything in the trunk of his
car.
        The judgment of the district court is AFFIRMED.




                                        2